DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the compressed refrigerant stream" in claim 19, section (d) lacks antecedent basis. Examiner suggest to move the entire amended section of (d) wherein “the compressed refrigerant stream being passed through the heat exchanger and at least a portion of the compressed mixed refrigerant stream being fed to the distillation column as a reflux stream” into section (e). 
Claim 19 recites the limitation "the vapors” in section f, line 7 lacks antecedent basis.
Claim 19 recites the limitation "the bypass feed gas stream” in section f, lines 7-8 lacks antecedent basis.
Claim 19 recites the limitation "the energy input” in section g, line 2 and "the energy input” in section g, lines 2-3 lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 19-21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malsam (US 2010/0223950) in view of Yao et al.(US 6,116,050, hereinafter Yao) and further in view of Puglisi (US 2002/0112993)
Regarding claim 19, Malsam discloses an apparatus for separating natural gas liquids 16/18 from a feed gas stream 12, the apparatus comprising (a) a primary feed gas line configured to deliver a feed gas stream 12/13; 
(b) a heat exchanger 10 operable to provide the heating and cooling necessary for separation of natural gas liquids from a feed gas stream by heat exchange contact between the feed gas stream 12/13 and one or more process streams 35/42/51/38 thus forming a cooled feed gas stream 13; 
(c) a distillation column 20 configured to receive the feed gas stream and to separate the feed gas stream into a column overhead stream 14 comprising a substantially amount of the lighter hydrocarbon components of the feed gas stream and a column bottoms stream 16/18 comprising a substantial amount of heavier hydrocarbon components; 
(d) a first separator 60 configured to receive the distillation column overhead 14/19 and to separate the column overhead stream 14/19 into an overhead sales gas stream 42 and a bottoms stream 34 comprising a mixed refrigerant configured to provide process cooling in the heat exchanger (in 10) (See at least ¶ 0052-0053), the compressed refrigerant stream (36/38) being passed through the heat exchanger (10) and at least a portion of (26/26a) the compressed mixed refrigerant stream being fed to the distillation column (20) as a reflux stream [26a] (See ¶ 0055-0057; fig. 1);
(e) a compressor 80 configured to compress the mixed refrigerant stream 34/35/35a after the mixed refrigerant stream has provided process cooling in the heat exchanger 10; 

However, Yao who provides that a natural gas feed stream can be split into a first and second portion prior to feeding to different locations of a distillation column (see figure 2, feed stream 25 split into a first portion 26 and second portion 30 at a ratio of 35/65 [see column 8] wherein the first portion is cooled in a heat exchanger 27 and wherein the second portion is fed to the column 30/33 at a point below the first portion 26/28/29), wherein the first portion is a cold feed stream [cooled in 27] and the second portion is a warm gas by-pass feed stream [not cooled in 27 so warm by comparison to the first portion] and the second portion of the feed stream is one or more vapor-liquid equilibriums stages below the first portion (33 sent to tray 20C while 29 sent to tray 20d). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to split the natural gas feed stream of Malsam and create a feed gas bypass line wherein the feed gas bypass line configured to remove a portion of the feed gas stream to feed a warm portion of the feed gas stream that is not precooled in the heat exchanger, wherein the feed gas bypass line is fluidly connected to the distillation column at a point one or more vapor-liquid equilibrium stages below the point at which the cooled feed gas stream from the heat exchanger, in view of the teachings Yao to provide additional mass flow contact within the column so as to improve the separation 
(g) Malsam further teaches a distillation column reboiler (30) for reboiling a portion (22) of the distillation column bottoms (¶ 0048, stream 22 reboiled and returned to column 20). Malsam as modified by Yao does not explicitly teach the energy input to the distillation column reboiler is at least 5% lower than the energy input for a process with the same volumes and compositions of the feed gas stream, product stream and sales gas stream, and in which no feed gas bypass line is refrigeration. However, Puglisi teaches a method of reducing the amount of energy required to fractionate a liquid hydrocarbon fraction is disclosed. Rather than use a single liquid feed point for a distillation column, the liquid feed is split into an upper feed portion and a lower feed portion. The lower feed portion is preheated to produce a vapor rich feed to a lower feed portion of the column, while charging, as a liquid, the remaining feed to an upper feed location at least one theoretical stage above the normal, single feed point location.  Splitting the feed in this way reduces the total amount of heat required to reboil the column (See Abstract; ¶ 0021-0022; fig. 2). Therefore, the specific input and energy savings of the modified Malsam is found to be a result effective variable that can be optimized based on the splitting of the feed, as taught by Puglisi in order to reduce the energy requirements in a distillation system and eventually reduce overall cost of the system. The specific ratio between the first and second portions, the compositions, pressure, and temperature of process streams and the size, pressure and temperature of the distillation column along with the specific location of feed inputs. Yao clearly provides applicant's claimed splitting of the feed stream wherein the feed ratios can be controlled to be within a desired mass ratio ranges and therefore the energy input savings being claimed by the applicant would clearly be achievable with the resulting combination of Malsam and Yao. 
Regarding claim 20, Malsam discloses apparatus of claim 19, further including a second separator (40) configured to receive the compressed mixed refrigerant stream (36/38/39) and separate the compressed mixed refrigerant into an overhead stream (28) and a bottoms stream (26) that is fed to the distillation column as a reflux stream [26a] (See fig. 1, 2 and 5-7).
Regarding claim 21, Malsam as modified by Yao teaches a splitter (inherently obvious) to separate the feed gas stream from the feed gas bypass line, but doesn't explicitly disclose  the stream entering the feed gas bypass line has the same composition as the portion of the feed gas stream sent to the heat exchanger. However, Yao provides a simple feed stream junction to divide the feed stream which would not affect composition in the first and second sub streams (liquid and gases are separated). See motivation to combine with respect to claim 1 above. Further the examiner goes has previously gone on official notice that splitting a feed into two streams with the same composition prior to feeding to a natural gas column is well known in the art which has not been traversed and is therefore now considered to be applicant admitted prior art. Specific compositions are further found to be an obvious mechanical expedient that would be obvious to one of ordinary skill in the art at the time of applicant’s filing wherein the specific compositions of the first and second sub streams can be optimized through routine experimentation to provide the most efficient column temperature and pressure and specific bottom and overhead products depending on customer requirements.
Regarding claim 23, Malsam discloses the apparatus of claim 19, further including a splitter (inherently obvious) configured to remove a portion of the compressed mixed refrigerant stream 28 is removed as a supplemental product stream 41 (stream 28/41; ¶ 60, 61).
Regarding claim 24, Malsam discloses the apparatus of claim 19, wherein the first separator 60 is an absorber (see paragraph 36, claim 22).
Regarding claim 25, Malsam discloses the apparatus of claim 24, wherein the absorber (60) has a side draw line configured to remove a side draw stream (stream 51) (See fig. 1, 2, 6 and 7).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Malsam, Puglisi and Yao and further in view of Jager (US 2008/0115532).
Regarding claim 22, Malsam teaches the apparatus of claim 21, wherein Malsam as modified by Yao teaches the splitter to separate the feed gas stream from the feed gas bypass line, but does not explicitly teach the bypass line receives about 5 to 35 weight % of the feed gas from the primary feed gas line. However, Jager discloses a method and apparatus for producing a liquefied natural gas stream wherein a first and second portion of a feed gas have a mass ratio in the range of 95:5 to 65:35 and 95:5 to 70:30 (see paragraphs 63-64). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to send specific ratios of the first and second portion as disclosed by Jager with the split portions of Yao in order to properly balance the column temperature and avoid sending higher amounts of feed to the bottom part of the column which can further dilute the removed product. The specific flow rates of process feed streams into a distillation column are further considered to be an obvious mechanical expedient that would have been obvious to one of ordinary skill in art to optimize to provide customer requested purities and depends on column parameters and the composition of the feeds.

22 is rejected under 35 U.S.C. 103 as being unpatentable over Malsam, Puglisi and Yao and further in view of Mak (US 9,316,433).
Regarding claim 22, Malsam teaches the apparatus of claim 21, wherein Malsam as modified by Yao teaches the splitter to separate the feed gas stream from the feed gas bypass line, but does not explicitly teach the bypass line receives about 5 to 35 weight % of the feed gas from the primary feed gas line. However, Mak discloses wherein the first and second portion have a mass ratio in the range of 95:5 to 65:35 and 95:5 to 70:30 (see column 4, lines 59-67). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to send specific ratios of the first and second portion as disclosed by Mak with the split portions of Yao in order to properly balance the column temperature and avoid sending higher amounts of feed to the bottom part of the column which can further dilute the removed product (Mak further provides that it is well known to vary the ratio in the citation above). The specific flow rates of process feed streams into a distillation column are further considered to be an obvious mechanical expedient that would have been obvious to one of ordinary skill in art to optimize to provide customer requested purities and depends on column parameters and the composition of the feeds.

Claims 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malsam (US 2009/0282864, hereinafter Malsam’2009) in view of Yao et al.(US 6,116,050, hereinafter Yao) and further in view of Puglisi (US 2002/0112993).

Regarding claim 19, Malsam’2009 discloses an apparatus for separating natural gas liquids 16/18 from a feed gas stream 12, the apparatus comprising (a) a primary feed gas line configured to deliver a feed gas stream 12/13 (see fig. 1-4); 
(b) a heat exchanger 10 operable to provide the heating and cooling necessary for separation of natural gas liquids from a feed gas stream by heat exchange contact between the feed gas stream 12/13 and one or more process streams 35/42/51/38 thus forming a cooled feed gas stream 13 (see fig. 1-4; ¶ 0027-0028); 
(c) a distillation column 20 configured to receive the feed gas stream (12/13) and to separate the feed gas stream into a column overhead stream 14 comprising a substantially amount of the lighter hydrocarbon components of the feed gas stream and a column bottoms stream 16/18 comprising a substantial amount of heavier hydrocarbon components (see fig. 1-4); 
(d) a first separator 60/120 configured to receive the distillation column overhead 14/19 and to separate the column overhead stream 14/19 into an overhead sales gas stream 42 and a bottoms stream 34 comprising a mixed refrigerant configured to provide process cooling in the heat exchanger (in 10) (see fig. 1-4), the compressed refrigerant stream (36/38) being passed through the heat exchanger (10) and at least a portion of (26/26a) the compressed mixed refrigerant stream being fed to the distillation column (20) as a reflux stream [26a] (See ¶ 0035; fig. 1-4);
(e) a compressor 80 configured to compress the mixed refrigerant stream 34/35/35a after the mixed refrigerant stream has provided process cooling in the heat exchanger 10.
(f) Malsam’2009 discloses a feed gas stream 12, but does not teach a feed gas bypass line configured to remove a portion of the feed gas stream to feed a warm portion of the feed gas stream that is not precooled to the heat exchanger, wherein the feed gas bypass line is fluidly 
However, Yao who provides that a natural gas feed stream can be split into a first and second portion prior to feeding to different locations of a distillation column (see figure 2, feed stream 25 split into a first portion 26 and second portion 30 at a ratio of 35/65 [see column 8] wherein the first portion is cooled in a heat exchanger 27 and wherein the second portion is fed to the column 30/33 at a point below the first portion 26/28/29), wherein the first portion is a cold feed stream [cooled in 27] and the second portion is a warm gas by-pass feed stream [not cooled in 27 so warm by comparison to the first portion] and the second portion of the feed stream is one or more vapor-liquid equilibriums stages below the first portion (33 sent to tray 20C while 29 sent to tray 20d). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to split the natural gas feed stream of Malsam’2009 and create a feed gas bypass line wherein the feed gas bypass line configured to remove a portion of the feed gas stream to feed a warm portion of the feed gas stream that is not precooled in the heat exchanger, wherein the feed gas bypass line is fluidly connected to the distillation column at a point one or more vapor-liquid equilibrium stages below the point at which the cooled feed gas stream from the heat exchanger, in view of the teachings Yao to provide additional mass flow contact within the column so as to improve the separation and to further save on external heating energy required for reboiling and stripping by utilizing a portion of uncooled vapor from the feed stream. 
 (g) Malsam ’2009 further teaches a distillation column reboiler (30) for reboiling a portion (22) of the distillation column bottoms (¶ 0029, stream 22 reboiled and returned to column 20). Malsam ’2009 as modified by Yao does not explicitly teach the energy input to the distillation column reboiler is at least 5% lower than the energy input for a process with the same volumes and compositions of the feed gas stream, product stream and sales gas stream, and in which no feed gas bypass line is refrigeration. However, Puglisi teaches a method of reducing the amount of energy required to fractionate a liquid hydrocarbon fraction is disclosed. Rather than use a single liquid feed point for a distillation column, the liquid feed is split into an upper feed portion and a lower feed portion. The lower feed portion is preheated to produce a vapor rich feed to a lower feed portion of the column, while charging, as a liquid, the remaining feed to an upper feed location at least one theoretical stage above the normal, single feed point location.  Splitting the feed in this way reduces the total amount of heat required to reboil the column (See Abstract; ¶ 0021-0022; fig. 2). Therefore, the specific input and energy savings of the modified Malsam ’2009 is found to be a result effective variable that can be optimized based on the splitting of the feed, as taught by Puglisi in order to reduce the energy requirements in a distillation system and eventually reduce overall cost of the system. The specific ratio between the first and second portions, the compositions, pressure, and temperature of process streams and the size, pressure and temperature of the distillation column along with the specific location of feed inputs. Yao clearly provides applicant's claimed splitting of the feed stream wherein the feed ratios can be controlled to be within a desired mass ratio ranges and therefore the energy input savings being claimed by the applicant would clearly be achievable with the resulting combination of Malsam ’2009 and Yao. 

Regarding claim 20, Malsam’2009 discloses apparatus of claim 19, further including a second separator (40) configured to receive the compressed mixed refrigerant stream (36/38/39) and separate the compressed mixed refrigerant into an overhead stream (28) and a bottoms stream (26) that is fed to the distillation column as a reflux stream [26a] (See fig. 1-3).
Regarding claim 21, Malsam ’2009 as modified by Yao teaches a splitter (inherently obvious) to separate the feed gas stream from the feed gas bypass line, but doesn't explicitly disclose  the stream entering the feed gas bypass line has the same composition as the portion of the feed gas stream sent to the heat exchanger. However, Yao provides a simple feed stream junction to divide the feed stream which would not affect composition in the first and second sub streams (liquid and gases are separated). See motivation to combine with respect to claim 19 above. Further the examiner goes has previously gone on official notice that splitting a feed into two streams with the same composition prior to feeding to a natural gas column is well known in the art which has not been traversed and is therefore now considered to be applicant admitted prior art. Specific compositions are further considered to be an obvious mechanical expedient that would be obvious to one of ordinary skill in the art at the time of applicant’s filing wherein the specific compositions of the first and second sub streams can be optimized through routine experimentation to provide the most efficient column temperature and pressure and specific bottom and overhead products depending on customer requirements.
Regarding claim 23, Malsam ’2009 discloses the apparatus of claim 19, further including a splitter (110) configured to remove a portion of the compressed mixed refrigerant 38/47 is removed as a supplemental product stream (See ¶ 0038; fig. 2).
Regarding claim 24, Malsam ’2009 discloses the apparatus of claim 19, wherein the first separator 60 is an absorber (see paragraph 15, 40, 51).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Malsam’2009, Puglisi and Yao and further in view of Jager (US 2008/0115532).
Regarding claim 22, Malsam’2009 teaches the apparatus of claim 21, wherein Malsam as modified by Yao teaches the splitter to separate the feed gas stream from the feed gas bypass line, but does not explicitly teach the bypass line receives about 5 to 35 weight % of the feed gas from the primary feed gas line. However, Jager discloses wherein the first and second portion have a mass ratio in the range of 95:5 to 65:35 and 95:5 to 70:30 (see paragraphs 63-64). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to send specific ratios of the first and second portion as disclosed by Jager with the split portions of Yao in order to properly balance the column temperature and avoid sending higher amounts of feed to the bottom part of the column which can further dilute the removed product. The specific flow rates of process feed streams into a distillation column are further considered an obvious mechanical expedient that would have been obvious to one of ordinary skill in art to optimize to provide customer requested purities and depends on column parameters and the composition of the feeds.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Malsam’2009, Puglisi and Yao and further in view of Mak (U.S 9,316,433, hereinafter Mak 433).
Regarding claim 22, Malsam’2009 teaches the apparatus of claim 21, wherein Malsam as modified by Yao teaches the splitter to separate the feed gas stream from the feed gas bypass line, but does not explicitly teach the bypass line receives about 5 to 35 weight % of the feed gas from the primary feed gas line. However, Mak 433 discloses wherein the first and second portion .
Response to Arguments
	Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground(s) of rejection (in view of Puglisi US 2002/0112993), unless otherwise noted below. 
Applicant's argued (page 7 of Remarks) that Malsam does not teach or suggest (and without the impermissible use of hindsight) 1) “a first separator configured to receive the distillation column overhead stream and to separate the column overhead stream into an overhead sales gas stream and a bottoms stream comprising a mixed refrigerant configured to provide process cooling in the heat exchanger, the compressed refrigerant stream being passed through the heat exchanger and at least a portion of the compressed mixed refrigerant stream being fed to the distillation column as a reflux stream”; 2) “a feed gas bypass line configured to remove a portion of the feed gas stream to feed a warm portion of the feed gas stream that is not precooled to the heat exchanger’; and 3) “a distillation column reboiler for reboiling a portion of 
In response, the first and third arguments regarding the amended limitations of section e) and g) of the claim are taught by the modified primary references of Malsam in view of Yao and Puglisi US 2002/0112993 (See the rejections above). Regarding the second argument, a feed gas bypass line configured to remove a portion of the feed gas stream to feed a warm portion of the feed gas stream that is not precooled to the heat exchanger---Examiner respectfully disagree. As shown above, Yao clearly discloses the feed gas bypass line (30/33) is not precooled in the heat exchanger 27 (See Yao fig. 2). 
Applicant's argued (pages 7-8 of Remarks) that the Examiner is respectfully reminded, and as stated in MPEP §2141, “The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting Jn re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that '[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’ MPEP §2141 goes on to state that “[e]xemplary rationales that may support a conclusion of obviousness include ... [s]ome teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, motivation was provided in all present and previous combinations of references. Although a specific motivation may not have been explicitly stated within one of the references, the motivation was not improper, and provided in accordance with the Teaching-Suggestion-Motivation Test (TSM). As such, Examiner's use of these facts as a motivation statement is in compliance with the requirements of the TSM test, since the Teaching-Suggestion-Motivation (TSM) test should be flexibly applied and the teaching, suggestion, or motivation need not be written within the reference. Therefore, it would be obvious to one of ordinary skill in the art to split the feed stream and introduce the streams at a different locations of the column would provide an additional mass flow contact within the column so as to improve the separation and to further save on external heating energy required for reboiling and stripping by utilizing a portion of uncooled vapor from the feed stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763